Exhibit 1.2 Report of Independent Registered Accounting Firm on Internal Control To the Shareholders and Board of Directors of Nordion Inc. We have audited Nordion Inc.’s internal control over financial reporting as of October 31, 2013, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). Nordion Inc.’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s annual report on internal control over financial reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. The following material weakness has been identified and included in management’s assessment. Nordion Inc. did not maintain effective internal control over financial reporting in the accounting for income taxes principally related to historical transactions and tax positions. Specifically, management did not complete a process of evaluating the accounting and reporting of its income tax accounts, based on the complex transactions principally arising from prior years. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statements of financial position of Nordion Inc. as of October 31, 2013 and 2012 and the related consolidated statements of operations, shareholders’ equity, comprehensive loss (income) and cash flows for each of the three years in the period ended October 31, 2013. This material weakness was considered in determining the nature, timing and extent of audit tests applied in our audit of the 2013 financial statements and this report does not affect our report dated January 8, 2014, which expressed an unqualified opinion on those financial statements. In our opinion, because of the effect of the material weakness described above on the achievement of the objectives of the control criteria, Nordion Inc. has not maintained effective internal control over financial reporting as of October 31, 2013, based on the COSO criteria. /s/Ernst & Young LLP Chartered Accountants Licensed Public Accountants Ottawa, Canada January 8, 2014 Nordion Inc. Fiscal 2013 Annual Report 1 Independent auditors’ report of registered public accounting firm To the Shareholders of Nordion Inc. We have audited the accompanying consolidated financial statements of Nordion Inc., which comprise the consolidated statements of financial position as at October 31, 2013 and 2012, and the consolidated statements of operations, shareholders' equity, comprehensive income (loss) and cash flows for each of the years in the three -year period ended October 31, 2013, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with United States generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements, and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Nordion Inc. as at October 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the three-year period ended October 31, 2013 in accordance with United States generally accepted accounting principles. Other matter We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Nordion Inc.'s internal control over financial reporting as of October 31, 2013, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated January 8, 2014 expressed an opinion that Nordion Inc. has not maintained effective internal control over financial reporting as of October 31, 2013. /s/Ernst & Young LLP Chartered Accountants Licensed Public Accountants Ottawa, Canada January 8, 2014 Nordion Inc. Fiscal 2013 Annual Report 2 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As at October 31 (thousands of U.S. dollars, except share amounts) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable (Note 4) Notes receivable (Note 10(a)) Inventories (Note 5) Income taxes recoverable (Note 21) Current portion of deferred tax assets (Note 21) Other current assets (Note 8) Total current assets Restricted cash (Note 6) Property, plant and equipment, net (Note 7) Deferred tax assets (Note 21) Long-term investments (Note 9) Other long-term assets (Note 10) Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities (Note 12) Income taxes payable (Note 21) Current portion of long-term debt (Note 13) Current portion of deferred revenue (Note 14) Total current liabilities Long-term debt (Note 13) Deferred revenue (Note 14) Long-term income taxes payable (Note 21) Other long-term liabilities (Note 15) Total liabilities Shareholders’ equity Common shares at par – Authorized shares: unlimited; Issued and outstanding shares: 61,909,301 and 61,909,101, respectively; (Note 17) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments and contingencies (Note 26) The accompanying notes form an integral part of these consolidated financial statements. On behalf of the Board: /s/ William D. Anderson /s/ Janet Woodruff William D. Anderson, Janet Woodruff, Chairman, Board of Directors Chair, Finance and Audit Committee Nordion Inc. Fiscal 2013 Annual Report 3 CONSOLIDATED STATEMENTS OF OPERATIONS Years ended October 31 (thousands of U.S. dollars, except per share amounts) Revenues $ $ $ Costs and expenses Direct cost of revenues Selling, general and administration Depreciation and amortization Restructuring charges, net (Note 19) Change in fair value of embedded derivatives (Note 18) ) Impairment of long-lived assets (Note 7) - - Other (income) expenses, net (Note 20) ) Total costs and expenses Gain on sale of Targeted Therapies (Note 3) ) - - Operating income from continuing operations Interest expense ) ) ) Interest and dividend income Equity loss (Note 9) - - ) Income from continuing operations before income taxes Income tax (recovery) expense (Note 21) -current ) -deferred ) ) Income (loss) from continuing operations ) Loss from discontinued operations, net of income taxes - - ) Net income (loss) $ $ ) $ Basic and diluted earnings (loss) per share (Note 16) - from continuing operations $ $ ) $ - from discontinued operations - - ) Basic and diluted earnings (loss) per share $ $ ) $ The accompanying notes form an integral part of these consolidated financial statements Nordion Inc. Fiscal 2013 Annual Report 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY ( thousands of U.S. dollars and number of Common Shares Additional
